People v Ventura (2016 NY Slip Op 04080)





People v Ventura


2016 NY Slip Op 04080


Decided on May 25, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
JEFFREY A. COHEN, JJ.


2016-02039
 (Ind. No. 1192/99)

[*1]The People of the State of New York, plaintiff,
vApolinar Ventura, defendant.


Luis O. Diaz, New York, NY, for defendant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove, Joyce Slevin, and Terrence F. Heller of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Kings County, rendered May 14, 2001.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
RIVERA, J.P., AUSTIN, ROMAN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court